Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.

Claims 1 and 4-6, 8 and 9 are pending.  Claims 4 and 5 are withdrawn.  Claims 2, 3 and 7 are cancelled. 

Claim Objections
Claim 9 is objected to because of the following:
Regarding claim 9, the phrase “further comprising a control unit adapted to control a movement of the washing device,” in lines 1-2 should apparently be replaced with “wherein”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "the center side of the substrate” in lines 11, 13 and 14 renders the claim indefinite because it is unclear exactly what this means.  It does not seem that the intended meaning is the internal center of a three-dimensional substrate.  It could mean the two-dimensional center of the upper surface of the substrate but, presumably, a lower surface would have a similar center.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0255728 to Noh (“Noh”) in view of applicant’s admitted prior art (“AAPA”).    
Regarding claim 6, Noh teaches a  substrate washing device (abstract) for washing a substrate (para [0011]) comprising: an arm (Fig. 2, ref. 390 and para (para [0040]); a two-fluid jet nozzle (Fig,. 4, ref. 396 and para [0045]), configured to be fully capable of generating a jet flow in which liquid is mixed with gas and supply the jet flow to an upper surface of the substrate (para [0045]), which is supported on a leading end of the arm and moved toward an outer circumference of the substrate from the center of the substrate by a rotation of the arm (para [0041]); and an on-arm spray supply nozzle (Fig. 2, ref. 430 and para [0040]) which is provided in the arm and is useful to supply a chemical liquid, which has conductivity, to the upper surface of the substrate in a vicinity of the two- fluid jet nozzle.
Noh does not explicitly teach the device further comprising: a single tube nozzle configured to supply a rinse liquid to the center of the substrate, and a control unit configured to control the substrate washing device so that the rinse liquid from the single tube nozzle is supplied in front of the center of the substrate to form a liquid flow toward the center of the substrate at the same time that the jet flow from the two-fluid jet nozzle and the washing liquid, which has conductivity, are simultaneously discharged while the arm rotates.  Single tube nozzles and their functions were known in the art (see, 
Further, regarding the recited simultaneous discharge of the rinsing liquid and jet flow, it is noted that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  MPEP 2144.04(IV)(C).  Further, the skilled artisan would have found it obvious to control the washing device to perform those steps, with a reasonable expectation of success, in order to enhance process control and automation.  
It is noted that the liquids, whatever kind they are (washing, rinsing, conductive, etc.) are not considered to be things that are contemplated to be used in conjunction with the claimed apparatus, rather than required structural features of the claimed apparatus.

Noh discloses wherein the two-fluid jet nozzle is provided so as to be inclined with respect to the vertical direction in a direction toward a washing location by the on-arm spray nozzle (Fig. 16, ref. 396, wherein the nozzle has vertical and inclined paths and para [0070]], but does not explicitly teach wherein the on-arm spray nozzle is provided so as to be inclined with respect to the vertical direction in a direction toward a washing location by the two-fluid jet nozzle.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the on-arm spray nozzle has vertical and inclined paths, or is provided so as to be inclined with respect to the vertical direction in a direction toward a washing location by the two-fluid jet nozzle, with a reasonable expectation of success, in view of the disclosure of vertical and inclined paths for the two-fluid jet nozzle and in order to broaden the range of possible fluid delivery processes. 

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:  

The closest prior art reference is US 2013/0255728 to Noh.  The prior art references of record, taken alone or in combination, do not anticipate or suggest fairly the limitations of a control unit configured to control the substrate washing device so that the rinse liquid from the single tube nozzle is supplied in front of the center of the first surface of the substrate to form a liquid flow toward the center of the first surface of the substrate at the same time that the jet flow from the two-fluid jet nozzle and the washing liquid, which has conductivity, are simultaneously discharged while the arm rotates, wherein the on-arm washing liquid supply nozzle is provided at a position (a) which is proximate the two dimensional center of the first surface with respect to the two- fluid jet nozzle and on an upstream side in a rotational direction of a first portion of the first surface of the substrate when a jet flow is discharged from the two-fluid jet nozzle onto the substrate while the arm rotates from the center to the outer circumference of the substrate and (b) at which the washing liquid, which has conductivity, can be supplied to a vicinity of a washing location at which the jet flow discharged from the two-fluid jet nozzle collides with the first surface of the substrate, in combination with the other structural elements as instantly recited.  Upon further search no other prior art has been located at the date of this Office action.

Response to Arguments
Applicant's arguments filed 02/03/2021 have been fully considered but they are not persuasive.
Regarding applicant’s argument that Noh does not disclose a two-fluid jet nozzle since, it is alleged, Noh discloses a nozzle configured to spray a mist of fluid by a gas pressure (remarks, page 7, last 
Regarding applicant’s assertion that one of ordinary skill in the art would have understood a “two-fluid nozzle” to be a particular nozzle as disclosed in a particular non-patent literature reference (remarks, page 9, para beginning “One or ordinary skill”), arguments of counsel cannot take the place of factually supported objective evidence.  MPEP 2145.
Regarding applicant’s argument that Noh does not disclose a nozzle provided so as to be inclined with respect to the vertical direction (remarks, page 9, first paragraph), Noh discloses wherein the two-fluid jet nozzle is provided so as to be inclined with respect to the vertical direction in a direction toward a washing location by the on-arm spray nozzle (Fig. 16, ref. 396, wherein the nozzle has vertical and inclined paths and para [0070]], but does not explicitly teach wherein the on-arm spray nozzle is provided so as to be inclined with respect to the vertical direction in a direction toward a washing location by the two-fluid jet nozzle.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the on-arm spray nozzle has vertical and inclined paths, or is provided so as to be inclined with respect to the vertical direction in a direction toward a washing location by the two-fluid jet nozzle, with a reasonable expectation of success, in view of the disclosure of vertical and inclined paths for the two-fluid jet nozzle and in order to broaden the range of possible fluid delivery processes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715.  The examiner can normally be reached on M-F: 10 am - 7 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714